Exhibit 10.21

 

II.            OPTION AGREEMENT

 

1.             Grant of Option. The Company hereby grants to the optionee named
in the attached Notice of Grant (the “Optionee”), the Option to purchase the
Shares, at the exercise price per Share set forth in the Notice of Grant (the
“Exercise Price”) subject to the terms, definitions and provisions of the
Marvell Technology Group Ltd. Amended and Restated 1995 Stock Option Plan, as
the same may be amended as set forth therein and herein (the “Plan”), which is
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Option
Agreement and the Notice of Grant.

 

If designated in the Notice of Grant as an Incentive Stock Option, this Option
is intended to qualify as an Incentive Stock Option as defined in Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option.

 

2.             Exercise of Option. This Option shall be exercisable during its
term and shall vest in accordance with the Vesting Schedule and with the
provisions of Section 9 of the Plan as follows:

 

(i)            Right to Exercise.

 

(a)           This Option may not be exercised for a fraction of a Share.

 

(b)           In the event of Optionee’s death, disability or other termination
of Optionee’s Continuous Service, the exercisability of this Option shall be
governed by Sections 5, 6 and 7 below.

 

(c)           In no event may this Option be exercised after the date of
expiration of the term of this Option as set forth in the Notice of Grant.

 

(ii)           Method of Exercise.

 

(a)           This Option shall be exercisable by written notice (in the form
attached as Exhibit A) which shall state the election to exercise this Option,
the number of Shares in respect of which this Option is being exercised, and
such other representations and agreements as to as may reasonably be required by
the Company. Such written notice shall be signed by Optionee and shall be
delivered in person or by certified mail to the Secretary of the Company. The
written notice shall be accompanied by payment of the aggregate Exercise Price
for the number of Shares in respect of which the Option is being exercised. This
Option shall be deemed to be exercised upon receipt by the Company of such
written notice accompanied by the aggregate Exercise Price for the number of
Shares in respect of which the Option is being exercised.

 

(b)           No Shares will be issued pursuant to the exercise of an Option
unless such issuance and such exercise shall comply with all relevant provisions
of law and the requirements of any stock exchange or interdealer quotation
system upon which the Shares may then be listed or traded. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to Optionee on the date on which this Option is exercised with respect to such
Shares.

 

--------------------------------------------------------------------------------


 

(c)           If this Option is being exercise by the representative of the
Optionee, the exercise notice shall be accompanied by proof (satisfactory to the
Company) of the representative’s right to exercise this Option.

 

3.             Payment.

 

(a)           Payment of the Exercise Price shall be by any of the following, or
a combination thereof, at the election of Optionee: (i) cash, (ii) check, (iii)
other Shares that have a Fair Market Value on the date of payment equal to the
aggregate exercise price of the Shares as to which this Option is being
exercised, provided that at such time the Company is legally able to purchase
its shares, or (iv) delivery by a broker or brokerage firm approved by the
Administrator of a properly executed exercise notice together with payment of
the Exercise Price and such other documentation as the Administrator shall
require.

 

(b)           Neither the Optionee nor the Optionee’s representative shall have
any rights as a shareholder with respect to any Shares subject to this Option
until the Optionee or the Optionee’s representative becomes entitled to receive
such Shares by filing a notice of exercise and paying the aggregate Exercise
Price pursuant to Section 2.0 and Section 3(a).

 

4.             Restrictions on Exercise. This Option may not be exercised until
such time as the Plan has been approved by the shareholders of the Company, or
if the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations (“Regulation G”) as
promulgated by the Federal Reserve Board. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by any applicable law or regulation.

 

5.             Termination of Relationship. In the event an Optionee’s
Continuous Status as an Employee or Consultant terminates, Optionee may, to the
extent this Option was vested at the date of such termination (the “Termination
Date”), exercise this Option at any time during the 30 day period immediately
following the Termination Date. To the extent that Optionee was not vested in
this Option at the date of such termination, or if Optionee does not exercise
this Option within the time specified herein, this Option shall terminate.
Notwithstanding the foregoing, in no event shall any Option be exercisable later
than the Term/Expiration Date as provided in the Notice of Grant.

 

6.             Disability of Optionee. Notwithstanding the provisions of
Section 5 above, in the event of termination of an Optionee’s Continuous Status
as an Employee or Consultant as a result of his or her disability, Optionee may,
but only within the 180 day period (or such other period of time in excess of
180 days as is determined by the Administrator in its absolute discretion)
immediately following the date of such termination, exercise this Option to the
extent this Option was vested at the date of such termination; provided,
however, that if such disability is not a “disability” as such term is defined
in Section 22(e)(3) of the Code, in the case of an Incentive Stock Option such
Incentive Stock Option shall cease to be treated as an Incentive Stock Option
and shall be treated for tax purposes as a Nonstatutory Stock Option on the
ninety-first (91st) day following such termination. To the extent that Optionee
was not vested in this Option at the date of termination, or

 

--------------------------------------------------------------------------------


 

if Optionee does not exercise this Option within the time specified herein, this
Option shall terminate, and the Shares covered by this Option shall revert to
the Plan. Notwithstanding the foregoing, in no event shall any Option be
exercisable later than the Expiration Date as provided in the Notice of Grant.

 

7.             Death of Optionee. Notwithstanding the provisions of Section 5
above, in the event of termination of Optionee’s Continuous Status as an
Employee or Consultant as a result of the death of Optionee, this Option may be
exercised at any time within the 360 day period immediately following the date
of death, by Optionee’s estate or by a person who acquired the right to exercise
this Option by bequest or inheritance, but only to the extent Optionee could
exercise this Option at the date of death. Notwithstanding the foregoing, in no
event shall any Option be exercisable later than the Expiration Date as provided
in the Notice of Grant. To the extent that Optionee is not vested in this Option
at the date of death, or if this Option is not exercised within the time
specified herein, this Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.

 

8.             Non-Transferability of Option. This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Optionee only by Optionee. The terms
of this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.

 

9.             Term of Option. This Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option. The limitations set out
in Section 6 of the Plan regarding Options designated as Incentive Stock Options
that are granted to more than ten percent (10%) shareholders shall apply to this
Option. All expiration periods set forth in this Option Agreement and the Plan
shall terminate at 5:00 p.m. California time on the date provided in this Option
Agreement or the Plan.

 

10.           Tax Consequences. Optionee acknowledges that he or she has read
the description of tax consequences in the Plan Prospectus and has consulted his
or her personal tax advisor regarding the same to the extent he or she has
determined advisable. Optionee is not relying on the Company, or any of its
officers, directors, employees or advisors, for any tax advice or planning
information whatsoever. Set forth below is a brief summary as of the date of
this Option of some of the federal and state tax consequences of exercise of
this Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.

 

(i)            Exercise of Incentive Stock Option. If this Option qualifies as
an Incentive Stock Option, there will be no regular federal income tax liability
or state income tax liability upon the exercise of this Option, although the
excess, if any, of the Fair Market Value of the Shares on the date of exercise
over the Exercise Price will be treated as an adjustment to the alternative
minimum tax for federal tax purposes and may subject Optionee to the alternative
minimum tax in the year of exercise.

 

(ii)           Exercise of Incentive Stock Option Following Disability. If
Optionee’s Continuous Status as an Employee or Consultant terminates as a result
of disability that is not total

 

--------------------------------------------------------------------------------


 

and permanent disability as defined in Section 22(e)(3) of the Code, to the
extent permitted on the date of termination, Optionee must exercise an Incentive
Stock Option within 90 days of such termination for the Incentive Stock Option
to be qualified as an Incentive Stock Option.

 

(iii)          Exercise of Nonstatutory Stock Option. There may be a regular
federal income tax liability and state income tax liability upon the exercise of
a Nonstatutory Stock Option. Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price. If Optionee is an Employee or a former Employee, the Company
will be required to withhold from Optionee’s compensation or collect from
Optionee and pay to the applicable taxing authorities an amount in cash equal to
a percentage of this compensation income at the time of exercise, and may refuse
to honor the exercise and refuse to deliver Shares if such withholding amounts
are not delivered at the time of exercise. If this Optionee is subject to
Section 16 of the Securities Act of 1934, as amended, the date of income
recognition may be deferred for up to six months.

 

(iv)          Disposition of Shares. In the case of an Nonstatutory Stock
Option, if Shares are held for at least one year, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
and state income tax purposes. In the case of an Incentive Stock Option, if
Shares transferred pursuant to this Option are held for at least one year after
exercise and are disposed of at least two years after the Date of Grant, any
gain realized on disposition of the Shares will also be treated as long-term
capital gain for federal and California income tax purposes. If Shares purchased
under an Incentive Stock Option are disposed of within such one-year period or
within two years after the Date of Grant, any gain realized on such disposition
will be treated as compensation income (taxable at ordinary income rates) to the
extent of the difference between the Exercise Price and the lesser of (1) the
Fair Market Value of the Shares on the date of exercise, or (2) the sale price
of the Shares.

 

(v)           Notice of Disqualifying Disposition of Incentive Stock Option
Shares. If this Option granted to Optionee herein is an Incentive Stock Option,
and if Optionee sells or otherwise disposes of any of the Shares acquired
pursuant to the Incentive Stock Option on or before the later of (1) the date
two years after the Date of Grant, or (2) the date one year after the date of
exercise, Optionee shall immediately notify the Company in writing of such
disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by Optionee.

 

11.           Tax Withholding. If the Company determines that it is required to
withhold any tax as a result of the exercise of this Option, the Optionee, as a
condition to the exercise of this Option, shall make arrangements satisfactory
to the Company to enable it to satisfy all withholding requirements. The
Optionee shall also make arrangements satisfactory to the Company to enable it
to timely satisfy any withholding requirements that may arise in connection with
the vesting or disposition of Shares subject to this Option.

 

--------------------------------------------------------------------------------


 

12.           Entire Agreement; Governing Law. The Plan is incorporated herein
by reference. The Plan, the Notice of Grant and this Option Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements and all
contemporaneous oral undertakings and agreements of the Company and Optionee
with respect to the subject matter hereof, including but not limited to the
grant or promise of any right or option to purchase shares of capital stock of
the Company to Optionee pursuant to any employment agreement or offer letter
delivered by the Company to Optionee or otherwise, and may not be modified to
materially and adversely affect the Optionee’s interest except by means of a
writing signed by the Company and Optionee. This Option Agreement is governed by
California law except for that body of law pertaining to its conflict of laws.

 

13.           Optionee Acknowledgments. OPTIONEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE OPTION HEREOF IS EARNED ONLY BY CONTINUING
CONSULTANCY OR EMPLOYMENT AT THE WILL OF THE COMPANY (NOT THROUGH ANY OTHER
MEANS, INCLUDING WITHOUT LIMITATION, THE ACT OF BEING HIRED, BEING GRANTED THIS
OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN WHICH IS INCORPORATED HEREIN BY
REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF
EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH
OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT OR
CONSULTANCY AT ANY TIME, WITH OR WITHOUT CAUSE.

 

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. Optionee has reviewed
the Plan, this Option Agreement and the Notice of Grant in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Option and fully understands all provisions of such documents. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
the Notice of Grant or this Option Agreement. Notwithstanding the foregoing, if
any party brings any action, suit, counterclaim, cross-claim, appeal,
arbitration, or mediation for any relief against the other to enforce the terms
of or to declare rights under this Plan or the Option Agreement, in addition to
any damages and costs which the prevailing party otherwise would be entitled,
the non-prevailing party shall pay to the prevailing party a reasonable sum for
attorneys’ fees and costs incurred in bringing and prosecuting or defending such
action or enforcing any judgment, order, ruling, or award. Optionee agrees to
timely notify the Company upon any change in the residence address indicated
below, and acknowledges that the Company may at in its discretion deliver share
certificates representing Shares issued pursuant to the exercise of this Option
to such address. Optionee agrees to provide the Company within 7 days of the
execution of this Option Agreement the Consent of Spouse attached hereto if
applicable, or within 7 days of any event that would cause such consent to be
applicable. Optionee acknowledges that the Company will rely on such agreement.

 

--------------------------------------------------------------------------------